Cook, J.,
dissenting. The majority concedes that disbarment is the appropriate sanction for misappropriation of client funds, absent mitigating factors. I do not find that the evidence cited by the majority justifies a lesser sanction.
That an attorney has, prior to his misappropriation, enjoyed a reputation for honesty and good character hardly qualifies as a mitigating factor; it is the expected reputation of all attorneys. Likewise, no personal financial needs, even those related to poor health, vitiate the corrupt conduct of stealing from clients.
Respondent should be permanently disbarred, and I therefore dissent from the decision of the majority.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.